DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-12 are cancelled.
	Claims 14-30 are pending.
	Claims 28-30 are newly added claims.
	In view of the amendment, filed on 06/30/2022, the following rejections are withdrawn from the previous office action, mailed on 03/31/2022.
Rejections of claims 20-27 under 35 U.S.C.112(b)
Rejections of claims 14-27 under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 6,186,765)
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites “said extrudate material that is support by and moving along said channel arrangement” in which “support” needs to be modified as “supported”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 14 recites “a cannel arrangement, said channel arrangement configured to guide said extrudate material in said canister assembly”, wherein specification defines “one or more beds or channels” as corresponding structure for the claimed generic placeholder of “channel arrangement”.
Claims 18-19 recite “said cutting assembly includes a drive system to cause said cutting bank assembly to move relative to said canister assembly”, wherein specification defines “one or more linear drive systems, pneumatic springs and/or struts” as corresponding structure for the claimed generic placeholder of “cutting assembly”.
Claims 22-23 recite “a data storage to store information regarding one or more types of information”, wherein the specification fails to define a corresponding structure for the claimed generic placeholder of “data storage arrangement”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22-23 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23 recite the limitation of “a data storage to store information regarding one or more types of information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to define any correspondent structure for the claimed generic placeholder of “a data storage”.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Newly added claim 30 recites “said extruder system includes and auger and a wiper” which renders the claim vague and indefinite because it is a run-on sentence and it is not cleared what is missing after “includes” and prior to “and”. Clarification is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainer (DE 10 2007 049 790).
Rainer (DE ‘790) discloses a device for separating a strand (3) of plastic material movable longitudinally along a conveyor passage (2) into longitudinal sections (3a), with at least one notching device (5) for transverse notching of the strand (3) and a cutting device (4) for cutting the strand (3) in the notches (5a), wherein the notching device (5) on all sides of the passage (2) and in a transverse plane (E1) arranged notching strips (6), each by a drive element (54) in a score guide (50) between a release position and a notch position are movable back and forth. In order to improve the notch drive, the drive elements (54) are each drivingly connected to a base element (53) of a gear (51), which in a circumferential direction of the passage (2) directed movement of the base member (53) in the transverse movement of the associated notch bar (6) converts.
[AltContent: textbox (An extrudate material (3))][AltContent: textbox (Cutting bank assembly (4a))][AltContent: textbox (Cutting assembly (4) )]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (An extruder plate (9a))][AltContent: arrow][AltContent: textbox (Cutting slots)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cutting wires (4a))][AltContent: textbox (A canister assembly (57))]
    PNG
    media_image1.png
    411
    663
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Extruder plate (9a))]
    PNG
    media_image2.png
    664
    322
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image3.png
    471
    453
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (An opening (2))]
    PNG
    media_image4.png
    657
    564
    media_image4.png
    Greyscale


Rainer (DE ‘790) teaches the strand 3 can be extruded from an extruder on or in the conveyor (1a) reach. Notching devices 5 are provided for a disc-shaped frame 9a and are arranged at one of its broad sides at the rear or to the extruder directed broadside. The transverse shape of the frame 9a may preferably also be rectangular or square.
Therefore, as to claims 14 and 28, Rainer (DE ‘790) discloses an extruder arrangement comprising an extruder system and a cutting assembly (4), said extruder system includes an extruder plate (9a) that includes an inner face and a front face, a feed arrangement (1a) configured to feed the extrudate material (3) toward said inner face of said extruder plate (9a) and through at least one opening (2) in said extruder plate (9a); said cutting assembly (4) configured to cut an extrudate material (3) that has been extruded from said extruder system and after said extrudate material (3) has passed through said at least one opening (2) in said extruder plate (9a), said cutting assembly (4) comprising a cutting bank assembly (4a) and a canister assembly (57), said canister assembly (57) includes a channel arrangement, said channel arrangement configured to support and guide said extrudate material (3) in said canister assembly (57) after said extrudate material (3) moves along said canister assembly (57), said canister assembly (57) including a first cutting slot that is located across at least a portion of said channel arrangement, said cutting bank assembly (4) including a first cutter (4a) configured to move fully through said extrudate material (3) that is supported by and moving along said channel arrangement and at least partially into said first cutting slot to at least partially cut said extrudate material (3) located in said channel arrangement.
Even though Rainer (DE ‘790) discloses notching devices 5 are provided for a disc-shaped frame 9a and are arranged at one of its broad sides at the rear or to the extruder directed broadside, Rainer (DE ‘790) is silent on explicitly disclosing said extruder plate (9a) detachably connected to said feed arrangement wherein said extrudate material (3) has been extruded through said opening (2) in said extruder plate (9a) and the canister assembly (57) is configured to be connect or interconnected to the extruder system, as claimed in claims 14 and 28.
It would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to modify the disclosed frame (9a) by Rainer (DE ‘790) through detachably connecting the extruder plate (9a) to the feed arrangement in such a way that the extruded material (3) extrudes through said opening (2) and the canister assembly (57) is configured to be connect or interconnected to the extruder system in order to improve the workability and efficiency of the extruder assembly through reducing a delivery time between the extruder and the cutter.
Also, it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to modify the extruder system (10, 14), as taught by Rainer (DE ‘790), through detachably connecting the extruder plate and the feed arrangement in order to improve the workability of the apparatus facilitating an easy separation of the extruder plate and the feed arrangement for the maintenance purposes. 
As to claim 15, Rainer (DE ‘790) discloses said channel arrangement is configured to fully encircle at least a portion of said extrudate material (16) on each side of said first cutting slot (120) when the extrudate material is located in said channel arrangement.
Further, Rainer (DE ‘790) teaches a metal wire such as a piano wire, may be used instead of the metal thin plate 142 for cutting the intermediate molten multilayer 16. (see column 14, lines 46-48)
Therefore, as to claims 16-17, Rainer (DE ‘790) discloses the first cutter includes a tensioned cutting wire.
As to claim 18-19, Rainer (DE ‘790) disclose said cutting assembly (100, 140) includes a drive system (112) to cause said cutting bank assembly (122) to move relative to said canister assembly (110) so that said first cutter (122a) can move between an extended and retracted cutting position. 
As to claims 20-21, Rainer (DE ‘790) discloses the cutting assembly (100, 140) includes a cutter control system configured to at least partially control a rate of cutting of said extrudate material by said movable cutting bank assembly, said cutter control system including a controller configured to process at least one type of detected information from at least one type of detector and to use such detected information to at least partially control a rate of cutting of the extrudate material by said movable cutting bank assembly, said detected information including one or more types of information selected from the group consisting of a) pressure of the extrudate material prior to entering at least one die plate opening in said extruder plate, b) pressure of the extrudate material in said at least one die plate opening, c) temperature of the extrudate material prior to entering said at least one die plate opening, d) temperature of the extrudate material in said at least one die plate opening, e) velocity of the extrudate material prior to entering said at least one die plate opening, f) velocity of the extrudate material in said at least one die plate opening, g) velocity of the extrudate material exiting said at least one die plate opening, h) change of velocity of the extrudate material prior to entering said at least one die plate opening, i) change of velocity of the extrudate material in said at least one die plate opening, j) change of velocity of the extrudate material exiting said at least one die plate opening, k) velocity of the extrudate material moving on said channel arrangement of said canister assembly, 1) change of velocity of the extrudate material moving on said channel arrangement of said canister assembly, m) velocity of the extrudate material entering said channel arrangement of said canister assembly, n) change of velocity of the extrudate material entering said channel arrangement of said canister assembly, 0) velocity of the extrudate material exiting said channel arrangement of said canister assembly, p) change of velocity of the extrudate material exiting said channel arrangement of said canister assembly, q) total weight over a time period of the extrudate material that has exited said canister assembly, r) length of the cut extrudate material, s) time period required for the extrudate material to move through said at least one die plate opening, t) time period for the extrudate material to move to said extruder plate, and u) rate of cutting by said movable cutting bank assembly.
	As to claims 22-23, Rainer (DE ‘790) discloses a data storage to store information regarding one or more types of information selected from the group consisting of a) pressure of the extrudate material prior to entering said at least one die plate opening in said extruder plate, b) pressure of the extrudate material in said at least one die plate opening, c) temperature of the extrudate material prior to entering said at least one die plate opening, d) temperature of the extrudate material in said at least one die plate opening, e) velocity of the extrudate material prior to entering said at least one die plate opening, f) velocity of the extrudate material in said at least one die plate opening, g) velocity of the extrudate material exiting said at least one die plate opening, h) change of velocity of the extrudate material prior to entering said at least one die plate opening, 1) change of velocity of the extrudate material in said at least one die plate opening, j) change of velocity of the extrudate material exiting said at least one die plate opening, k) velocity of the extrudate material moving on said channel arrangement of said canister assembly, 1) change of velocity of the extrudate material moving on said channel arrangement of said canister assembly, m) velocity of the extrudate material entering said channel arrangement of said canister assembly, n) change of velocity of the extrudate material entering said channel arrangement of said canister assembly, 0) velocity of the extrudate material exiting said channel arrangement of said canister assembly, p) change of velocity of the extrudate material exiting said channel arrangement of said canister assembly, q) total weight over a time period of the extrudate material that has exited said canister assembly, r) length of the cut extrudate material, s) time period required for the extrudate material to move through said at least one die plate opening, t) time period for the extrudate material to move to said extruder plate, and u) rate of cutting by said movable cutting bank assembly.
	As to claims 24-25, Rainer (DE ‘790) discloses the extruder system (10, 14) includes a wiper (26) that includes at least one wiper blade (26a, 26b), said wiper configured to be connect to an auger or a rotating member, said wiper configured to be disposed adjacent said inner face of said extruder plate, said at least one wiper blade on said wiper being a radially disposed blade, said at least one wiper blade configured to direct said extrudate material into said at least one die plate opening in said extruder plate.
As to claim 26-27, Rainer (DE ‘790) discloses said feed arrangement including a feed housing, said extruder plate connected or interconnected to said feed housing, said feed arrangement is configured to feed the extrudate material toward said inner face of said extruder plate to cause the extrudate material to pass through said at least one opening in said extruder plate; said movable cutting assembly movable relative to said canister assembly; said channel arrangement at least partially aligned with at least one die plate opening in said extruder plate.
As to claim 29, Rainer (DE ‘790) teaches each of the first and second cutters (4) include tensioned cutting wire (4a).
As to claim 30, Rainer (DE ‘790) discloses the extruder system includes auger and a wiper; the wiper includes at least one wiper blade; the wiper connected to an end of the auger; the wiper positioned adjacent to the inner face of the extruder plate; the at least one wiper blade configured to direct the extrudate material through the at least one die plate opening in the extruder plate as the wiper is rotated by the auger.

Claim 14-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 6,186,765).
Ide et al. (US ‘765) disclose a cutting mechanism 100 is disposed downstream of the laminating mechanism 26 with respect to a feed direction. The cutting mechanism 100 is provided with a pair of pad members 110 disposed opposite to each other to press the intermediate molten multilayer 16 therebetween. An opposite end surface of each pad member 110 has a spherical surface adaptable for introducing the intermediate molten multilayer 16 in contact with it. In this embodiment, each pad member 110 is divided into a pair of half pads 110a and 110b disposed one over the other symmetrically with a narrow space 120 formed therebetween. The pad members 110 each comprising the half pads 110a and 110b are connected to driving devices 112, such as a hydraulic cylinder. (see column 12, lines 35-52)
	Ide et al. (US ‘765) further disclose either of the pad members 110 is provided with a cutting blade 122 disposed in the space 120 between the half pads 110a, and the cutting blade can stick out from the spherical surface of the half pads toward the intermediate multilayer 16. The cutting blade 122 has a cutting edge 122a and is positioned so that the cutting edge 122a projects slightly from the spherical surfaces of the half pads 110a and 110b. The cutting blade 122 is connected to a cutter running device 124 which moves the cutting blade 122 in the transverse direction of the intermediate molten multilayer 16 to cut it off to a given length. (see column 13, lines 1-15)
Moreover, Ide et al. (US ‘765) disclose in the cutting mechanism 140, a metal thin plate 142 for use as a cutting blade is disposed in the space 120 between the half pads 110a and 110b of one of the pad members 110. The metal thin plate 142 has a length greater than the width of the intermediate molten multilayer 16. The metal thin plate 142 is held in the space 120 so as to be projected from the surface of the pad member 110 which is brought into contact with the intermediate molten multilayer 16. the metal thin plate 142 is held at its opposite ends on holding members 144 which are connected to actuators 146 (cutter operating means), such as hydraulic cylinders. The actuators 146 advance the metal thin plate 142 in the space 120 toward the intermediate molten multilayer 16 so that the cutting edge of the metal thin plate 142 projects from the surface of the pad member 110. (see column 14, lines 30-45)

[AltContent: arrow][AltContent: textbox (A feed arrangement (10))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extruder plate (14a, 14b, 14c))][AltContent: arrow][AltContent: textbox (An extruder system (10, 14))]
    PNG
    media_image5.png
    549
    707
    media_image5.png
    Greyscale

[AltContent: textbox (A first cutter (122a))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A canister assembly (110))][AltContent: arrow][AltContent: textbox (a cutting bank assembly (122))][AltContent: arrow][AltContent: textbox (An inner face)][AltContent: textbox (A cutting assembly (100))]
    PNG
    media_image6.png
    558
    461
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A drive system (112))][AltContent: textbox (A channel arrangement (120))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A front face)][AltContent: textbox (A cutting assembly (140))]
    PNG
    media_image7.png
    553
    460
    media_image7.png
    Greyscale



Therefore, as to claims 14 and 28, Ide et al. (US ‘765) disclose an extruder arrangement comprising an extruder system (10, 14) and a cutting assembly (100, 140), said extruder system (10, 14) includes an extruder plate (14a, b, c) that includes an inner face and a front face, a feed arrangement (10) configured to feed said the extrudate material toward said inner face of said extruder plate (14a, b, c) and through at least one opening in said extruder plate (14a, b, c);  said cutting assembly (100, 140) configured to cut an extrudate material (16) that has been extruded from said extruder system (10, 14) and after said extrudate material has passed through said at least one opening in said extruder plate (14a, b, c), said cutting assembly (100, 140) comprising a cutting bank assembly (122) and a canister assembly (110), said canister assembly (110) includes a channel arrangement (120), said channel arrangement (120) configured to support and guide said extrudate material in said canister assembly (110) after said extrudate material (16), has been extruded through said at least one opening in the extruder plate (14a, b, c) and said extrudate materials moves said canister assembly, said canister assembly (110) including a first cutting slot (120) that is located across at least a portion of said channel arrangement (120), said cutting bank assembly (122) including a first cutter (122a) configured to move fully through said extrudate material that is supported by moving along the channel arrangement and at least partially into said first cutting slot (120) to at least partially cut said extrudate material located in said channel arrangement.
Even though Ide et al. (US ‘765) is silent on disclosing that said canister assembly (110) can be connected or interconnected to said extruder system (10, 14) and the extruder plate (14a, b, c) is detachably connected to the feed arrangement (10), as claimed in claims 1 and 14, it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to modify the disclosed assembly by Ide et al. (US ‘765) through connecting or interconnecting the canister assembly (110) to the extruder system (10, 14) in order to further improve the workability of the canister assembly to have a more effective guiding and handling of the extruded material which results into enhancing a more accurate cutting operation. Also, it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to modify the extruder system (10, 14), as taught by Ide et al. (US ‘765), through detachably connecting the extruder plate and the feed arrangement in order to improve the workability of the apparatus facilitating an easy separation of the extruder plate and the feed arrangement for the maintenance purposes. 
As to claim 15, said channel arrangement is configured to fully encircle at least a portion of said extrudate material (16) on each side of said first cutting slot (120) when the extrudate material is located in said channel arrangement.
Further, Ide et al. (US ‘765) teach a metal wire such as a piano wire, may be used instead of the metal thin plate 142 for cutting the intermediate molten multilayer 16. (see column 14, lines 46-48)
Therefore, as to claims 16-17, Ide et al. (US ‘765) disclose the first cutter includes a tensioned cutting wire.
As to claim 18-19, Ide et al. (US ‘765) disclose said cutting assembly (100, 140) includes a drive system (112) to cause said cutting bank assembly (122) to move relative to said canister assembly (110) so that said first cutter (122a) can move between an extended and retracted cutting position. 
Ide et al. (US ‘765) disclose the sequential control system including the sequencer for controlling process elements of the multilayer article manufacturing apparatus. The shape patterns of each layer of the multilayer article can be specified by operating a setting panel 35. A central processing unit (CPU) 32 executes a sequential control program specifying the sequence of processes to be carried out according to the specified shape patterns, and gives instructions to the sequencer 34. Then the sequencer 34 controls operative sequences of the process elements according to the instructions given thereto. (see column 7, lines 15-25)
As to claims 20-21, Ide et al. (US ‘765) disclose the cutting assembly (100, 140) includes a cutter control system configured to at least partially control a rate of cutting of said extrudate material by said movable cutting bank assembly, said cutter control system including a controller configured to process at least one type of detected information from at least one type of detector and to use such detected information to at least partially control a rate of cutting of the extrudate material by said movable cutting bank assembly, said detected information including one or more types of information selected from the group consisting of a) pressure of the extrudate material prior to entering said at least one die plate opening, b) pressure of the extrudate material in said at least one die plate opening, c) temperature of the extrudate material prior to entering said at least one die plate opening, d) temperature of the extrudate material in said at least one die plate opening, e) velocity of the extrudate material prior to entering said at least one die plate opening, f) velocity of the extrudate material in said at least one die plate opening, g) velocity of the extrudate material exiting said at least one die plate opening, h) change of velocity of the extrudate material prior to entering said at least one die plate opening, i) change of velocity of the extrudate material in said at least one die plate opening, j) change of velocity of the extrudate material exiting said at least one die plate opening, k) velocity of the extrudate material moving on said channel arrangement of said canister assembly, 1) change of velocity of the extrudate material moving on said channel arrangement of said canister assembly, m) velocity of the extrudate material entering said channel arrangement of said canister assembly, n) change of velocity of the extrudate material entering said channel arrangement of said canister assembly, 0) velocity of the extrudate material exiting said channel arrangement of said canister assembly, p) change of velocity of the extrudate material exiting said channel arrangement of said canister assembly, q) total weight over a certain time period of the extrudate material that has exited said canister assembly, r) length of the cut extrudate material, s) time period required for the extrudate material to move through said at least one die plate opening, t) time period for the extrudate material to move to said extruder plate, and u) rate of cutting by said movable cutting bank assembly.
	As to claims 22-23, Ide et al. (US ‘765) disclose a data storage arrangement to store information regarding one or more types of information selected from the group consisting of a) pressure of the extrudate material prior to entering said at least one die plate opening, b) pressure of the extrudate material in said at least one die plate opening, c) temperature of the extrudate material prior to entering said at least one die plate opening, d) temperature of the extrudate material in said at least one die plate opening, e) velocity of the extrudate material prior to entering said at least one die plate opening, f) velocity of the extrudate material in said at least one die plate opening, g) velocity of the extrudate material exiting said at least one die plate opening, h) change of velocity of the extrudate material prior to entering said at least one die plate opening, 1) change of velocity of the extrudate material in said at least one die plate opening, j) change of velocity of the extrudate material exiting said at least one die plate opening, k) velocity of the extrudate material moving on said channel arrangement of said canister assembly, 1) change of velocity of the extrudate material moving on said channel arrangement of said canister assembly, m) velocity of the extrudate material entering said channel arrangement of said canister assembly, n) change of velocity of the extrudate material entering said channel arrangement of said canister assembly, 0) velocity of the extrudate material exiting said channel arrangement of said canister assembly, p) change of velocity of the extrudate material exiting said channel arrangement of said canister assembly, q) total weight over a certain time period of the extrudate material that has exited said canister assembly, r) length of the cut extrudate material, s) time period required for the extrudate material to move through said at least one die plate opening, t) time period for the extrudate material to move to said extruder plate, and u) rate of cutting by said movable cutting bank assembly.
	As to claims 24-25, Ide et al. (US ‘765) disclose the extruder system (10, 14) includes a wiper (26) that includes at least one wiper blade (26a, 26b), said wiper configured to be connect to an auger or a rotating member, said wiper configured to be disposed adjacent said inner face of said extruder plate, said at least one wiper blade on said wiper being a radially disposed blade, said at least one wiper blade configured to direct said extrudate material into said at least one die plate opening.
As to claim 26-27, Ide et al. (US ‘765) disclose said feed arrangement including a feed housing, said extruder plate connected or interconnected to said feed housing, said feed arrangement is configured to feed the extrudate material toward said inner face of said extruder plate to cause the extrudate material to pass through said at least one opening in said extruder plate; said movable cutting assembly movable relative to said canister assembly; said channel arrangement at least partially aligned with an opening in a plate or a die of said extruder a system.
As to claim 29, Ide et al. (US ‘765) teaches each of the first and second cutters (4) include tensioned cutting wire (4a).
As to claim 30, Ide et al. (US ‘765) discloses the extruder system includes auger and a wiper; the wiper includes at least one wiper blade; the wiper connected to an end of the auger; the wiper positioned adjacent to the inner face of the extruder plate; the at least one wiper blade configured to direct the extrudate material through the at least one die plate opening in the extruder plate as the wiper is rotated by the auger.
Response to Arguments
Applicant's arguments, filed on 06/30/2022, have been fully considered but they are not persuasive.
In response to applicant’s arguments that Ide does not disclose or suggest a cutting assembly, as claimed in claims 14 and 28, and further the newly added limitations to claim 14. Arguments are fully considered but are not found persuasive. As it has been clarified above, in the body of the rejection, Ide et al. (US ‘765) disclose the structural limitations of a cutting assembly as claimed, and further, disclose the newly added limitations into claim 14. It should be noted that the scope of the newly added term of “support” in the context of “said channel arrangement configured to support and guide said extruded material in said canister assembly …” is broad enough to the extent that a reasonable consideration of the prior art of Ide et al. (US ‘765) can fully cover the scope of the claimed subject matter.
Finally, after a full review of the submitted remarks in view of the applied rejections, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references between the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rainer (DE 10 2005 021 038) disclose a device for separating a plastic clay column (2) into slugs (2a), the column is moved along a conveyor passage (3). The device has a notching device (1) for notching the clay column and a cutting device for cutting the clay column in the notches. The notching device has notching strips (4) on all sides of the conveyor passage. All notching strips are received independently of each other and can be moved from a release position into a notch position and back which is offset from the center axis (3a) of the conveyor passage.
	Kato (US 4,503,006) disclose an apparatus for manufacturing tag pin assemblies, each said assembly having a plurality of individual tag pins, said individual tag pins comprising a head and a crossbar integrally connected by a filament, said individual tag pins being severably connected but abutting in their thickness direction, which comprises an extruder provided with a die for continuously extruding block tag-pin blanks having a sectional configuration corresponding to the tag pin, and a cutter device for cutting said block tag-pin blanks into slices having the prescribed thickness and altogether connected with an uncut portion respectively thereof, said cutter device comprising integrally assembled block-blank guide member and tag-pin assembly guide member each formed with a guide hole therethrough shaped to conform to the configuration of the tag pin, said guide members defining a gap therebetween, and a cutter member rotatably mounted in said gap between said guide members.
	GB (2 032 330) disclose a brick-cutting machine having an axially rotating reel with sets of radially disposed, spring-tensioned cutting wires 24 is equipped with resiliently compressible, rubber cushion blocks or pads 30 positioned to cushion and limit rebounding movement of the wire- tensioning bow springs 19 and thereby prevent the application of excessive and destructive tension forces to the cutting wires of the reel.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	10/07/2022